Title: To Benjamin Franklin from Isaac Norris, 27 September 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend B Franklin
            Philada. Septr. 27th. 1760
          
          I wrote Yesterday but Joshua Howell calling to let me know he was just going to N York to take his leave of our Friend Christopher Kilby, I shall enclose this and request my old Friend C. Kilby to take the trouble of delivering it and wish him a good Voyage. I sent by way of Bristol in my above mentiond Letter a Copy of our Bill for appointing Agents to receive the Mony granted to this Province by Parliament and the Governors Amendments. We have returned the Bill with our Dissent to all his Amendments except Two triffling Ones and do not expect the Bill to pass, so that the House will probably rise this Day.
          I will endeavour to get the Commissioners and Assessors Vindication against the Receiver General and Secretary’s Charge in relation to their taxing the Proprietary Estate in Cumberland County.
          I send herewith a Second Bill of Exchange No. 1770 for £100. sterling (the First in mine Yesterday) Col. Hunter on Messrs. Thomlinson &c.
          I have been to the House since writing the above and the Governor adhering to his Amendments as to the Principal Intention, and the House adhering to their Bill, the Bill is droped, And the House propose before they rise to give you all the Powers they can to receive and dispose of the Share already allotted to this Province by a Resolve of Assembly. I am obliged to Close Your Affectionate Friend
          
            I N
          
        